Citation Nr: 0304475	
Decision Date: 03/12/03    Archive Date: 03/24/03	

DOCKET NO.  95-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due solely to service-connected disability 
(TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1975 to 
August 1978.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on July 
26, 2001; a transcript of that proceeding is of record.  

In November 2001, the Board remanded this case to the RO for 
additional development and adjudication.  That was 
accomplished, and the case was returned to the Board for 
further appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

As noted in the Board's November 19, 2001 decision, the 
veteran raised the additional issues of his entitlement to 
service connection for obesity and myositis.  While the case 
was in remand status, the RO denied the veteran service 
connection for those disorders.  However, after the case was 
returned to the Board, the veteran filed a notice of 
disagreement with the denial of service connection for those 
disabilities.  As such, the Board has jurisdiction over those 
issues pending the issuance to the appellant of a statement 
of the case and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Because all service-connected disabilities must be 
taken into consideration in 


determining a claimant's entitlement to TDIU, the issues of 
the veteran's entitlement to service connection for obesity 
and myositis are "inextricably intertwined" with the issue 
now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, it would be a waste of adjudicative resources 
for the Board to address the claim for TDIU prior to further 
action by the RO regarding obesity and myositis consistent 
with the provisions of 38 U.S.C.A. § 7105(b).

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should issue the veteran a 
statement of the case regarding his 
claims of entitlement to service 
connection for obesity and myositis.  The 
veteran should also be given the 
appropriate time period in which to 
respond thereto.  

2.  Regardless of whether the veteran 
perfects an appeal with regard to his 
claims of service connection for obesity 
and myositis, the case should be returned 
to the Board for further disposition 
regarding the claim of entitlement to 
TDIU.

The purpose of this REMAND is to ensure that the appellant 
has been accorded due process of law.  The veteran need take 
no action until so informed.  No inference should be drawn 
regarding the final disposition of either the issue currently 
on appeal or any that may become the subject of appellate 
disposition.  The appellant has the right to submit 
additional evidence and argument on the matters that the 


Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


                       
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).






